Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						
Detailed Action

Status of Claims
	Claims 1-18 are pending. Claims 1, 3, 4, 6-8, 10, 12-17, 19 and 20 are amended. As claims 19 and 20 were previously withdrawn in response to a restriction requirement, the amendments of claims 19 and 20 are assumed by the examiner to be in error and are not considered or reinstated herein.

Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive. 
Applicant argues the claims recite a practical application due to the donor interface and its functions and the accountability module and its functions. These aspects have been considered and are analyzed accordingly in the rejection below.
The applicant also argues that the claims recite a practical application because the donor interacts with the system in real time. The examiner asserts that real time is a computer construct and only applies because the invention adds the words “apply it”, or the like.
The applicant argues the claims recite an improvement in the prior art by providing accountability and notifications. 
The examiner asserts that the asserted accountability and notifications can be provided without the use of a computer. The applicant has not shown that the asserted functions cannot be provided without the computer/invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A system for managing scholarships, said system comprising:
	a donor interface module configured to:
generate a list of scholars from a database based on criteria
selected by a donor, wherein each scholar is associated with a school using a student identification number;
	provide a prompt for the donor to select a scholar from the list of scholars wherein the prompt includes at least one of a picture, a video, or a message related to the scholar;
receive information associated with a donor selection of at least one of the scholars; and
generate a scholarship for the selected scholar, wherein an amount
of the scholarship is associated with a task, wherein the task relates to a
topic selected by the donor; 
an accountability module configured to:
	receive information associated with the task;
	provide a notification to the selected scholar of the scholarship and the task;
	monitor a status of the task in real time;
	determine if the task has been completed within a designated time;
	provide a notification to the donor if the task is not completed within the designated time; and
a payment module configured to:
receive payment from the donor to fund the scholarship; and
provide payment to the school when the task associated with the
scholarship has been completed.
	The underlined elements of the claim recite certain methods of organizing human activity, a fundamental economic practice of charitable giving.
This judicial exception is not integrated into a practical application because the additional claim limitations represent adding the words "apply it" to the judicial exception. The system includes a database, a donor interface module, an accountability module, and a payment module each of which facilitate actions which may be accomplished without the use of a computer. For example, a database and donor interface module are merely electronic representations of physical records that could be kept on paper, the accountability module is merely an activity log and the payment module is not required in order to make a payment as it can be done with cash or check. The claims also include the providing a prompt to the donor for selecting a scholar from a picture, video or message however, this is insignificant extra-solution activity since it is merely a means of selection and can be done without the aid of a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations discussed above do not add anything to the abstract idea that would be more than simply appending well-understood, routine and conventional activities specified at a high level of generality to the judicial exception. The database is an example of electronic recordkeeping per Alice and the displaying and selecting steps are the  receiving and transmitting of data per Symantec. Like the decision in OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93,” the claims recite well-understood, routine and conventional activities either by requiring conventional computer activities or routine data-gathering steps. “using a computerized system … to automatically determine”…As in Alice, “all of these computer functions are “well-understood, routine, conventional activities, previously known the industry.” The generating step is akin to the determining step in OIP Techs. Additionally, the selection of a scholar based on a prompt including a picture, video or message is well-understood, routine and conventional per the prior art of Chavernac, para. 0015 disclosing:
[0015] The document "DialByPhoto" by Tunji Afonja, (internet URL: http://www.gx-5.com/products/dialbyphotoforiphone/index_full.php, is known: it describes a means of selecting contacts based on their photograph. 
Claim 10 is similar to claim 1 and is similarly rejected.
The dependent claims merely narrow the abstract idea and otherwise do not cure the deficiencies of the independent claims.
In combination and as a whole the claims do not integrate the abstract idea into a practical application or add elements that would be considered an inventive concept to the abstract idea.

Closest prior art:
Celise - 20170330249 
SYSTEM AND METHOD FOR PROVIDING AUTOMATED ONLINE DONATION SERVICES FOR A STUDENT ASSOCIATED WITH AN EDUCATIONAL INSTITUTION
Abstract
A system and a method for providing automated online donation services for a student associated with an educational institution. The method includes searching for a student data in a plurality of student profiles in a student database in view of one of a query received from a donor or information stored in a donor profile. The method also includes generating a list of students and corresponding student profiles in view of the search. The method also includes ranking the corresponding student profiles based on the student data in each of the corresponding student profiles and sending the list of students, the corresponding student profiles and the corresponding ranking to the donor. The method further includes receiving from the donor a selection of a student from the list of students and processing a donation for the selected student.

Mullen - 20140370972 
METHODS AND SYSTEMS FOR ACTIVITY-BASED FUNDRAISING
[0023] In accordance with one aspect, the present invention may be implemented in any manner that requires a user to perform an online activity, such as a task, game, location check-in or other action, where proof of execution of the action may trigger collection of a pledge, gift, reward or other benefit. It should also be understood that aspects of the present invention may be implemented by a participant of any age.

Celise and Mullen together recite the selection of a student by a donor from a list for purpose of providing the student with financial aid from the donor and requiring the completion of a task in order to receive the aid, where proof of completion of the task is provided before the aid is given. The references do not disclose other details of the claims such as the student being associated with a school using a student identification number, criteria selected by the donor for selecting the student, and a task being related to a topic.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694